Title: Thomas Jefferson to Patrick Gibson, 3 November 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Poplar forest Nov. 4 3. 14.
          I arrived here yesterday evening and find your’s of Oct. 27. covering a blank note for renewal in the bank, and hasten to sign and commit it to the post office of Lynchburg that it may be recieved in time. I draw on you this day for 75. Dollars in favor of Reuben Perry. the sheriff of this county has not yet called on me. his demand for taxes is, I am told, about 113.D. I learn here that salt is sold in Lynchburg for 5.D. a bushel, cash. if so, I shall procure my winter’s stock (about 20. bushels) and draw on you for the amount.
           Accept the assurances of my esteem and respect.
          Th: Jefferson
        